Citation Nr: 1010071	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  05-26 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected scar, left palm injury, with 
flexor tendon shortening of left ring finger.  

2.  Entitlement to an initial disability in excess of than 10 
percent for service-connected flexor tendonitis, left forearm 
with mild ulnar neuritis.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from July 1974 through July 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in October 2009.  A 
transcript of this proceeding has been associated with the 
claims file.

Additionally, the Board acknowledges that if the claimant or 
the record reasonably raises the question of whether the 
Veteran is unemployable due to the disability for which an 
increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based 
on individual unemployability (TDIU) as a result of that 
disability is warranted. See Rice v. Shinseki, 22 Vet. App. 
447 (2009).  However, in this case, the issue of entitlement 
to TDIU was considered and denied by the RO in a February 
2009 rating decision.  The Veteran did not appeal that 
determination.  Accordingly, under these circumstances, a 
TDIU issue is not deemed a component of the present appeal.  


FINDINGS OF FACT

1.  The Veteran's service-connected scar, left palm injury, 
with flexor tendon shortening of left ring finger is 
currently manifested by a 0.5 centimeter nonadherent, 
nonulcerated, and minimally disfiguring scar across the volar 
aspect of the right finger metacarpophalangeal joint which is 
slightly tender.

2.  The Veteran's service-connected flexor tendonitis, left 
forearm with mild ulnar neuritis is manifested by only 
sensory neurological symptoms approximating no more than mild 
neuritis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the Veteran's service-connected scar, left palm 
injury, with flexor tendon shortening of left ring finger 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code (DC) 5227-7804 (2009).

2.  The criteria for an initial disability rating in excess 
of 10 percent for service-connected flexor tendonitis, left 
forearm with mild ulnar neuritis have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45; 4.124a, Diagnostic Code 8616 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that his 
service-connected left hand/arm disorders are more disabling 
than currently evaluated.  His claim was received in April 
2004.

Legal Criteria

Disability ratings are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A.  § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A 
request for an increased rating is to be reviewed in light of 
the entire relevant medical history.  See generally 38 C.F.R. 
§ 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).   
Moreover, disabilities may be rated by analogy to a closely 
related disease where the functions affected and the 
anatomical location and symptomatology are closely analogous. 
38 C.F.R. §§ 4.20, 4.27.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 
after reiterating its holding in VAOPGCPREC 23-97 that pain 
as a factor must be considered in the evaluation of a joint 
disability with arthritis and that the provisions of 38 
C.F.R. § 4.59 are for consideration.

Since the Veteran takes issue with the initial rating 
assigned when service connection was granted for flexor 
tendonitis, left forearm with mild ulnar neuritis, the Board 
must evaluate the relevant evidence from the perspective of 
being able to assign separate ratings for separate periods of 
time based on facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as is the case with the left ring finger claim, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Factual Background

In April 2004 the Veteran submitted a claim for an increased 
rating for his left hand disorder.  He indicated that he was 
experiencing problems lifting, weakness in the left arm, 
onset of arthritis, and numbness in the left hand.  He also 
indicated that his left hand disorder affected his 
employability.  

The Veteran was afforded a VA examination for his hand in 
June 2004.  During this examination he reported that he 
injured his left hand during military service when he fell 
directly onto an outstretched hand on his left hand, striking 
glass.  He had a deep laceration of the left hand over the 
ring finger flexor tendon which was surgically repaired.  He 
had pain in that area ever since and had never been able to 
fully extend his ring finger.  The Veteran also reported 
having decreased handgrip in the left hand and pain with 
making a tight fist.  He reported that he has had 
intermittent numbness of the left forearm in the last few 
years, which had been much worse when he was working as a 
laborer.  His work had required lifting a lot of boxes, which 
he tried to do mostly with his right hand because his left 
hand was painful.  He had pain primarily in the left hand 
around the laceration, but he also had pain which shot up 
into the left medial epicondyle when lifting 30 to 40-pound 
boxes.  This pain also shot down the medial aspect of the 
forearm from the wrist to the medial epicondyle.  Numbness 
was intermittent of the small and ring fingers.  Such 
symptoms had occurred intermittently for the last 25 years 
but seemed to be slowly worsening.  

Upon physical examination the examiner noted a one centimeter 
curvilinear scar over the ring finger metacarpophalangeal 
joint area, which was mildly tender.  There was some 
thickening of the tendon discernable in the region of the 
scar and directly proximal to it across the palm.  The 
Veteran was not able to fully extend his ring finger.  The 
PIP (proximal interphalangeal) joint lacked 25 degrees of 
full extension.  The Veteran was able to flex the finger but 
could not completely fully flex that finger.  His finger 
lacked a 1/2-centimeter from touching the palm.  The Veteran 
was mildly tender in the flexor fingers of the hand and he 
had pain with resisted flexion of the right finger.  He had 
pain in the extensor tendon extending to the medial 
epicondyle and mild tenderness in the medial epicondyle, but 
the Tinel's to the ulnar nerve was negative.  The sensation 
was decreased to light touch across the ring finger and small 
finger.  Examination of the wrist revealed some bony 
enlargement and hypertrophy of the mid-dorsum of the wrist, 
which felt hard.  Hard mass contiguous with the wrist and the 
range of motion of the wrist was reduced.  Extension was to 
70 degrees, flexion to 35 degrees, radial deviation to 10 
degrees, and ulnar deviation to 20 degrees.  There was no 
obvious pain in the dorsum of the wrist; most pain was in the 
volar aspect of the hand, primarily across the thickened ring 
finger flexor tendon.  

The June 2004 VA examiner provided the following assessments:  
1) status post left ring finger flexor tendon laceration, and 
2) flexor tendonitis of the forearm with mild ulnar neuritis 
as a complication of this injury.  The examiner reiterated 
that the Veteran had a one centimeter curvilinear scar over 
the palm.  The Veteran had problems with lifting and had what 
appeared to be a flexor tendonitis in the flexor digit of the 
hands, as well as a flexor tendonitis of the forearm.  His 
symptoms were reportedly consistent with mild ulnar neuritis.  
The examiner recommended that the Veteran undergo 
Electromyography to further evaluate the condition.  


Upon further VA examination in January 2006, the Veteran was 
unable to make a fist with his left hand.  He could not fully 
extend the fingers of the hand.  He had mild pain with that 
movement and decreased sensation to light touch in the hand 
across the ulnar aspect of the hand.  The Veteran was not 
able to touch the fingertips to the mild palmar crease.  He 
lacked approximately 0.5 centimeters when attempting to 
oppose his fingers.

The Veteran was afforded another VA examination in July 2006.  
At this time, he reiterated his earlier history of injury to 
the left hand and complained of a burning sensation in the 
left hand ever since, with numbness.  The Veteran indicated 
that his problem was slowly worsening.  He had a burning 
pain, which he rated as 7 to 9 out of 10 in intensity.  The 
pain seemed to flare up daily for several hours at a time.  
He also complained of numbness in the ulnar distribution of 
the palm and the small finger and ring finger of the left 
hand.  The pain seemed to be "inside" the palm.  The 
Veteran wore a glove on the left hand for protection.  He was 
able to lift groceries which his left hand but could not lift 
more than 20 to 25 pounds.  He reported that his left hand 
would tire when he did activities and he had difficulty 
moving the hand.  

The Veteran further indicated that he was not currently 
working and was last employed approximately one year earlier.  
He reported that he could not do any work that required 
holding things with his left hand, pushing or picking up 
items that are 60 to 70 pounds, or moving things, such as 
pushing or pulling things, because this worsened his left 
hand symptoms.  He took medications but could not recall the 
names.  He also complained of a sensation of numbness 
diffusely through the hand.  He had a history of rheumatoid 
arthritis.  He was not sure of rheumatoid arthritis was 
effecting his left hand or not. He could pick up light 
objects such as buckets of water, but he could not pick up 
heavier buckets.  He could not pick up bricks and could not 
do heavy manual labor because of the pain in his hand.  At 
home he could not do any heavy lifting.  

Upon physical examination the examiner noted that the Veteran 
was wearing a glove on his left hand.  When this was removed, 
the Veteran had difficulty fully extending the left ring 
finger.  Specifically, extension lacked 25 degrees of 
extension at the POP joint of the left ring finger.  The 
small finger extended fully and flexed fully.  There was a 11/2 
centimeter scar on the distal fourth metacarpophalangeal 
joint of the volar aspect of the left hand.  The Veteran had 
some weakness in flexion of the ring and small fingers of the 
left hand, which was 4 out of 5, compared to 5/5 on the 
contralateral side.  When he attempted to touch his fingers 
to his palm, his left ring finger lacked 2 centimeters from 
the palm.  His small finger lacked 1 1/2 centimeters from the 
palm.  Interestingly, the Veteran's index and long fingers 
also lacked 11/2 centimeters from the palm.  He was not able to 
make a fist with his left hand.  Sensation was decreased to 
light touch to the lateral aspect of the hand, volar aspect, 
and ulnar aspect of the hand, palm and fingers.  The Veteran 
had what appeared to be a mass in the dorsum of the radial 
aspect of the left hand, which was nontender.  This was a 2 x 
2 large mass, slightly tender, consistent with ganglion cyst.

With regard to DeLuca factors, the examiner wrote that pain 
had the major functional impact.  X-rays were consistent with 
the disability.  There was no change with range of motion of 
the fingers times five.  Limitations of motion of the left 
hand were recorded.  There was limitation of motion in all 
four fingers.  The limitation of motion of the ring and small 
finger was likely related to the remote service-related 
puncture wound.  The limitation of motion of the index and 
long fingers was of unknown etiology but presumed likely 
related to the dorsal hand mass but not related to the 
Veteran's service-related hand injury, per se.

The Veteran was afforded another VA examination in May 2008.  
He again reported that he had problems with full extension of 
the left ring finger since military service.  He had 
difficulty making a handgrip and lifting more than 40 to 50 
pounds with the left hand.  He had numbness in the finger 
distal to the laceration.  He avoided use of the left hand as 
much as he could.  When he worked at a college in food 
service he used his right hand for most of the lifting of 
pots and pans.  At home he also used his right hand for most 
of the lifting and carrying.  He did not really have pain 
flares per se.  His primary symptoms were numbness in the 
ring finger and limitation of fill extension of the finger.  
When he tried to lift or carry things he would experience 
pain referable to the flexure tendon which limited him from 
lifting or carrying as described above.  

Upon physical examination of the left ring finger there was 
decreased sensation to light touch diffusely from his 
metacarpophalangeal joint to the tuft of the finger.  
Diffusely, the entire finger had loss of sensation to 
monofilament testing.  Range of motion of the finger was as 
follows:  the left ring finger PIP joint extended to -30 
degrees lacking 30 degrees of full extension.  The Veteran 
could flex it to 95 degrees lacking 25 degrees compared to 
the contralateral side.  He was able to do this motion three 
times with some complaint of discomfort.  There was decreased 
grip strength in the left hand diffusely.  He had a 0.5 
centimeter scar across the volar aspect of the right finger 
metacarpophalangeal joint which was slightly tender.  It was 
nonadherent, nonulcerated, and minimally disfiguring.

Also of record are VA treatment records dated from February 
1998 through November 2008.  These records primarily show 
treatment for the Veteran's nonservice-connected 
schizoaffective disorder and hepatitis C.  However, a 
November 2006 work therapy clearance form indicated that he 
was able to perform occasional lifting and carrying (to 
include heavy and moderate lifting and carrying), as well as 
occasional pushing and pulling.  He was deemed able to 
perform work involving occasional use of his fingers.

During the Veteran's October 2009 Board hearing he reiterated 
the complaints regarding his service-connected left 
hand/forearm described during the VA examinations reported 
above.     

Analysis

	1.  Scar, left palm injury, with flexor tendon 
shortening of left ring finger

Throughout the rating period on appeal, the Veteran's 
service-connected left palm scar is currently rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, DC 5227-
7804.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen.  

Under DC 5227, unfavorable or favorable ankylosis of the ring 
or little finger, regardless of whether it involves the major 
or minor hand, warrants at most a noncompensable (i.e., 0 
percent) rating.  A note to this code indicates that VA 
should also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure. See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  

If both the metacarpophalangeal and proximal interphalangeal 
joints of the ring finger are ankylosed, and either is in 
extension or full flexion, or there is rotation or angulation 
of a bone, the finger should be evaluated as amputation 
without metacarpal resection, at proximal interphalangeal 
joint or proximal thereto. 38 C.F.R. § 4.71a, Evaluation of 
Ankylosis or Limitation of Motion of Single or Multiple 
Digits of the Hand, Note (3)(i).

If both the metacarpophalangeal and proximal interphalangeal 
joints of the ring finger are ankylosed, the finger should be 
evaluated as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position. Id. at Note 
(3)(ii).

If only the metacarpophalangeal or proximal interphalangeal 
joint is ankylosed, and there is a gap of more than two 
inches between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, the finger should be evaluated as unfavorable 
ankylosis. Id. at Note (3)(iii).

If only the metacarpophalangeal or proximal interphalangeal 
joint is ankylosed, and there is a gap of two inches or less 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, the 
finger should be evaluated as favorable ankylosis. Id. at 
Note (3)(iv).

Under DC 5155, a 20 percent evaluation may be assigned for 
amputation of the ring finger with metacarpal resection (more 
than one-half the bone lost).  A 10 percent evaluation may be 
assigned for amputation of the ring finger of the major or 
minor extremity without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto. 38 C.F.R. § 4.71a, 
DC 5155.

Scars, other than of the head, face, or neck, are to be rated 
under DCs 7801 to 7805.  Under DC 7801, which governs scars, 
other than the head, face, or neck, that are deep or cause 
limited motion, a 10 percent evaluation is assignable when 
the area or areas exceed six square inches (39 square 
centimeters).  A 20 percent evaluation is assignable when the 
area or areas exceed 12 square inches (77 square 
centimeters). 38 C.F.R. § 4.118, DC 7801.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801, 
Note (1), (2).

Under DC 7802, which governs scars other than the head, face, 
or neck, that are superficial and do not cause limited 
motion, a 10 percent evaluation is assignable for area or 
areas of 144 square inches (929 square centimeters) or 
greater.  38 C.F.R. § 4.118, DC 7802.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 
7802, Note (1), (2).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (1), (2).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804.  A superficial scar is one not 
associated with underlying soft tissue damage.  A 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  (See 38 C.F.R. § 4.68 of this part 
on the amputation rule.)  38 C.F.R. § 4.118, DC 7804, Note 
(1), (2).

Under DC 7805, other types of scars will be rated based on 
limitation of function of affected part. 38 C.F.R. § 4.118, 
DC 7804.

Given the previously described facts of record, the Board 
finds the preponderance of the evidence is against assignment 
of a disability rating in excess of 10 percent for the 
Veteran's service-connected left palm scar with flexor tendon 
shortening of the left ring finger.  As above, a 
noncompensable rating is the maximum schedular rating 
available for ankylosis of the ring finger under DC 5227.  
Again, this is true irrespective of whether the ankylosis is 
unfavorable or favorable and regardless of whether it affects 
this finger on the major (dominant) or minor hand.  To 
warrant a higher rating, the evidence must show what amounts 
to amputation of the finger at the PIP joint or proximal 
thereto pursuant to DC 5155.  The evidence fails to establish 
amputation of this finger or impairment tantamount therewith.  
Indeed, VA examinations consistently demonstrate use of the 
ring finger, and range of motion was not decreased with 
repetition. 

Additionally, the Veteran does not have ankylosis of the MCP 
joint of his left ring finger. The VA examination reports of 
record reflect no gaps which would warrant a finding of 
ankylosis.  Thus, the Veteran's left ring finger must be 
evaluated as unfavorable ankylosis and, as noted, DC 5227 
provides at most a zero percent rating for this.  See 38 
C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand, Note (3)(i).

The Board also has considered whether an increased disability 
rating is warranted for the Veteran's left palm disability 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
clarified that if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
Here, the Veteran has a 10 percent evaluation for his left 
palm disorder under DC 5227, but noncompensable is the 
maximum rating allowable under this DC.  Hence, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration.

The Board also finds that the preponderance of the evidence 
is against a disability rating in excess of 10 percent for 
the Veteran's service-connected left hand scar.  As above, 
the most recent VA examination in May 2008 reported a 0.5 
centimeter nonadherent, nonulcerated, and minimally 
disfiguring scar across the volar aspect of the right finger 
metacarpophalangeal joint which was slightly tender.  An 
increased evaluation under DC 7801 or 7802 is not warranted 
as the Veteran's left hand scar does not exceed 77 sq. 
centimeters.  An increased evaluation is also not warranted 
under DC 7803 or DC 7804 as a 10 percent rating is the 
highest rating possible under these diagnostic codes.  
Finally, with respect to DC 7805, the Board notes that the 
Veteran's limitation of function of the left hand is 
noncompensable pursuant to DC 5227.  Thus, as a practical 
matter, the 10 percent rating in effect already contemplates 
the scar tenderness.  The Veteran is therefore not entitled 
to a disability rating greater than 10 percent for the sum of 
his disability picture involving his scar, left palm injury, 
with flexor tendon shortening of the left ring finger.

2.    Flexor tendonitis, left forearm with mild ulnar 
neuritis

Throughout the rating period on appeal, the Veteran's 
service-connected  flexor tendonitis, left forearm with mild 
ulnar neuritis has been rated as 10 percent disabling under 
38 C.F.R. § 4.124a, DC 8616.  DC 8616 sets forth the criteria 
for rating disabilities involving the ulnar nerve.  Under 
this code, mild incomplete neuritis warrants a rating of 10 
percent, moderate incomplete neuritis warrants a rating of 20 
percent, and severe incomplete neuritis is assigned a 30 
percent rating for the major extremity.  

It is noted that the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve.  Where the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  

A maximum evaluation of 50 percent is warranted for complete 
paralysis of the ulnar nerve of the major upper extremity, 
which is defined as being manifested by the "griffin claw" 
deformity due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and 
thenar and hypothenar eminences; loss of extension of the 
ring and little fingers, inability to spread the fingers (or 
reverse), inability to adduct the thumb; weakened flexion of 
the wrist.  Since the Veteran is right-hand dominant, his 
disability is rated as impairment of the minor upper 
extremity.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis. The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 38 
C.F.R. § 4.123.

The Board observes that the words "mild," "moderate," and 
"severe" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  Although the word 
"moderate" is not defined in VA regulations, "moderate" is 
generally defined as "of average or medium quality, amount, 
scope, range, etc."  Webster's New World Dictionary, Third 
College Edition 871 (1988).

Given the evidence of record, as previously detailed, the 
Board finds that an initial disability rating in excess of 10 
percent for the Veteran's flexor tendonitis, left forearm 
with mild ulnar neuritis is not warranted.  As above, the 
June 2004 VA examination report noted decreased sensation to 
light touch across the ring and small finger and the May 2008 
VA examination report noted decreased sensation to light 
touch diffusely in the left hand ring finger from his 
metacarpophalangeal joint to the tuft of the finger with loss 
of sensation of the entire finger to monofilament testing.  
The impression was flexor tendonitis of the forearm with mild 
ulnar neuritis.  

Again, when the involvement is only sensory, the rating 
should be for the mild, or at most, the moderate degree.  The 
Board stresses that the June 2004 VA examiner described the 
Veteran's left ulnar nerve neuritis to be of a "mild" 
nature.  As such, there is no basis for a higher rating under 
DC 8616 as there is no evidence that the Veteran's left ulnar 
nerve neuritis is considered to be "moderate" or anything 
more than "mild."  In so finding, the Board has considered 
the Veteran's lay statements, to include those indicating 
that his numbness was intermittent and slowly getting worse, 
and that he had a burning sensation rated as 7 out of 10 in 
intensity.  However, while he is competent to describe and 
report his observable symptomatology, the Board finds that 
the objective examination results are the most probative 
evidence of record addressing the severity of the Veteran's 
neurologic impairment, and such findings support only the 
current 10 percent evaluation.  

Extraschedular Consideration

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), in the 
Veteran's April 2004 claim for an increased rating he 
reported that his left hand disorder affected his 
employability.  Moreover, in an August 2008 claim for TDIU 
the Veteran indicated that he last worked in April 2008 as a 
food service worker. Thus, 38 C.F.R. § 3.321(b)(1) would 
apply to the Veteran's case.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  However, further review of the claims file 
is negative for evidence that the Veteran is actually 
unemployed.  Significantly, during the May 2008 VA 
examination the Veteran reported that he was employed as a 
food service worker for a university.  Also, during the 
October 2009 Board hearing the Veteran testified as to his 
limitations at work due to his left hand disorders but gave 
no indication that he was not working.  The Board finds that 
the rating criteria considered in this case regarding these 
issues reasonably describe the Veteran's disability level and 
symptomatology. The Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations for the service-connected left palm scar and 
flexor tendonitis of the forearm are adequate and referral is 
not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In increased rating claims, the VCAA only requires generic 
notice of the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. Cir. 2009).     

With regard to the left palm scar disorder, complete notice 
was sent in May 2004, August 2008, September 2008, and May 
2009 letters and the claim was readjudicated in a May 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.  

With regard to the flexor tendonitis disorder, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  That burden has not been met in this 
case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of April 19, 2004, the date of 
his claim, and a 10 percent rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating 
and he demonstrated his actual knowledge of what was required 
to substantiate a higher rating in his argument included on 
his Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores, 22 Vet. App. at 49.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

A disability rating in excess of 10 percent for service-
connected scar, left palm injury, with flexor tendon 
shortening of left ring finger is denied.  

An initial disability rating in excess of 10 percent for 
service-connected flexor tendonitis, left forearm with mild 
ulnar neuritis is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


